Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,227,440. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,227,440 encompasses all the claimed limitations of the pending application.
	With respect to claim 1, U.S. Patent No. 11,227,440 discloses:
Pending claim 1
Patented claim 1
A system for providing a virtual reality (VR) tour, comprising
A system for providing an audio-guided in-door virtual reality (VR) tour, comprising
a communication interface configured to receive input from a user and to output media contents; a memory storing computer-readable instructions; and at least one processor coupled to the communication interface and the memory, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising
a communication interface configured to receive input from a user and to output media contents; a memory storing computer-readable instructions; and at least one processor coupled to the communication interface and the memory, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising
displaying, through the communication interface, a view of a VR environment
 displaying, through the communication interface, a view of a three-dimensional (3D) VR environment
playing, through the communication interface, an audio guide associated with the view
playing, through the communication interface, an audio guide associated with the view
playing back a sequence of pre-recorded spatial operations to automatically alter the view in synchronization with the playing of the audio guide
during the playing of the audio guide, automatically altering the view by playing back a sequence of pre-recorded spatial operations to manipulate a field of view (FOV) for observing the 3D VR environment, wherein the playing back of the sequence of the pre-recording spatial operations is in synchronization with the playing of the audio guide
detecting, during the playing of the audio guide, a target operation input by the user through the communication interface to further alter the view that is being automatically altered
detecting, during the playing of the audio guide, a target operation input by the user to further alter the view that is being automatically altered
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the VR environment, wherein the fixed point position is not allowed to be changed to any other point position within the VR environment
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the 3D VR environment, wherein the fixed point position is within a first functional space of the 3D VR environment and adjusting the view by changing to any other point position is not allowed

With respect to claim 2, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the fixed point position corresponds to a first point position at which the view is displayed when the target operation is detected (Patented claim 2).
	With respect to claim 3, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the fixed point position corresponds to a first point position at which the view is captured by a VR image capturing device (Patented claim 3).
	With respect to claim 4, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the target operation comprises altering a field-of-view (FOV) for observing the VR environment (Patented claim 4).
	With respect to claim 5, U.S. Patent No. 11,227,440 discloses the system of claim 4, wherein the operations comprise: displaying, based on the FOV, the adjusted view observed at the fixed point position (Patented claim 4).
	With respect to claim 6, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the operations comprise: detecting, during the playing of the audio guide, an operation input by the user to change the view from a first functional space of the VR environment to a second function space of the VR environment, the second functional space being different from the first functional space; and in response to the detection of the operation, sending, through the communication interface, an alert indicating the operation is not permitted because of the playing of the audio guide (Patented claim 1).
	With respect to claim 7, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the target operation comprises at least one of a sliding operation, a zooming-in operation, or a zooming-out operation (Patented claim 5).
	With respect to claim 8, U.S. Patent No. 11,227,440 discloses the system of claim 1, wherein the operations comprise: displaying, through the communication interface, an audio guide control associated with the audio guide on a launching page of the VR tour, the launching page comprising an image associated with the VR tour; receiving, through the communication interface, an instruction from the user triggering the audio guide control; and in response to the reception of the instruction, automatically playing the audio guide and displaying the view of the VR environment associated with the audio guide (Patented claim 6).
	With respect to claim 9, U.S. Patent No. 11,227,440 discloses the system of claim 8, wherein the audio guide control comprises at least one of an image of an audio guide narrator, a description of the audio guide, or a play button (Patented claim 7).
	With respect to claim 10, U.S. Patent No. 11,227,440 discloses:
Pending claim 10
Patented claim 8
A method for providing a virtual reality (VR) tour, comprising
A method for providing an audio-guided in-door virtual reality (VR) tour, comprising
displaying, through a communication interface, a view of a VR environment
displaying, through a communication interface, a view of a three-dimensional (3D) VR environment
playing, through the communication interface, an audio guide associated with the view
playing, through the communication interface, an audio guide associated with the view
playing back a sequence of the pre-recorded spatial operations to automatically alter the view in synchronization with the playing of the audio guide
during the playing of the audio guide, automatically altering the view by playing back a sequence of pre-recorded spatial operations to manipulate a field of view (FOV) for observing the 3D VR environment, wherein the playing back of the sequence of the pre-recording spatial operations is in synchronization with the playing of the audio guide
detecting, during the playing of the audio guide, a target operation input by a user to further alter the view that is being automatically altered
detecting, during the playing of the audio guide, a target operation input by a user to further alter the view that is being automatically altered
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the VR environment, wherein the fixed point position is not allowed to be changed to any other point position within the VR environment
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the 3D VR environment, wherein the fixed point position is within a first functional space of the 3D VR environment and adjusting the view by changing to any other point position is not allowed

	With respect to claim 11, U.S. Patent No. 11,227,440 discloses the method of claim 10, wherein the fixed point position corresponds to a first point position at which the view is displayed when the target operation is detected (Patented claim 9).
	With respect to claim 12, U.S. Patent No. 11,227,440 discloses the method of claim 10, wherein the fixed point position corresponds to a first point position at which the view is captured by a VR image capturing device (Patented claim 10).
	With respect to claim 13, U.S. Patent No. 11,227,440 discloses the method of claim 10, wherein the target operation comprises altering a field-of-view (FOV) for observing the VR environment (Patented claim 11).
	With respect to claim 14, U.S. Patent No. 11,227,440 discloses the method of claim 13, comprising: displaying, based on the FOV, the adjusted view observed at the fixed point position (Patented claim 11).
	With respect to claim 15, U.S. Patent No. 11,227,440 discloses the method of claim 10, comprising: detecting, during the playing of the audio guide, an operation input by the user to change the view from a first functional space of the VR environment to a second function space of the VR environment, the second functional space being different from the first functional space; and in response to the detection of the operation, sending, through the communication interface, an alert indicating the operation is not permitted because of the playing of the audio guide (Patented claim 8).
	With respect to claim 16, U.S. Patent No. 11,227,440 discloses the method of claim 10, wherein the target operation comprises at least one of a sliding operation, a zooming-in operation, or a zooming-out operation (Patented claim 12).
	With respect to claim 17, U.S. Patent No. 11,227,440 discloses the method of claim 10, comprising: displaying, through the communication interface, an audio guide control associated with the audio guide on a launching page of the VR tour, the launching page comprising an image associated with the VR tour; receiving, through the communication interface, an instruction from the user triggering the audio guide control; and in response to the reception of the instruction, automatically playing the audio guide and displaying the view of the VR environment associated with the audio guide (Patented claim 13).
	With respect to claim 18, U.S. Patent No. 11,227,440 discloses the method of claim 17, wherein the audio guide control comprises at least one of an image of an audio guide narrator, a description of the audio guide, or a play button (Patented claim 14).
	With respect to claim 19, U.S. Patent No. 11,227,440 discloses:
Pending claim 19
Patented claim 15
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for providing a virtual reality (VR) tour, the method comprising
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for providing an audio-guided in-door virtual reality (VR) tour, the method comprising
displaying, through a communication interface, a view of a VR environment
displaying, through a communication interface, a view of a three-dimensional (3D) VR environment
playing, through the communication interface, an audio guide associated with the view
playing, through the communication interface, an audio guide associated with the view
playing back a sequence of the pre-recorded spatial operations to automatically alter the view in synchronization with the playing of the audio guide
during the playing of the audio guide, automatically altering the view by playing back a sequence of pre-recorded spatial operations to manipulate a field of view (FOV) for observing the 3D VR environment, wherein the playing back of the sequence of the pre-recording spatial operations is in synchronization with the playing of the audio guide
detecting, during the playing of the audio guide, a target operation input by a user to further alter the view that is being automatically altered
detecting, during the playing of the audio guide, a target operation input by a user to further alter the view that is being automatically altered
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the VR environment, wherein the fixed point position is not allowed to be changed to any other point position within the VR environment
in response to the detection of the target operation, adjusting, based on the detected target operation, the view with respect to a fixed point position within the 3D VR environment, wherein the fixed point position is within a first functional space of the 3D VR environment and adjusting the view by changing to any other point position is not allowed

	With respect to claim 20, U.S. Patent No. 11,227,440 discloses the non-transitory computer-readable medium of claim 19, wherein the method comprises: detecting, during the playing of the audio guide, an operation input by the user to change the view from a first functional space of the VR environment to a second function space of the VR environment, the second functional space being different from the first functional space; and in response to the detection of the operation, sending, through the communication interface, an alert indicating the operation is not permitted because of the playing of the audio guide (Patented claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/21/22